317 S.W.2d 536 (1958)
Ex parte Horace PATTERSON.
No. 30326.
Court of Criminal Appeals of Texas.
November 5, 1958.
Chappell & Chappell, John R. McFall, Lubbock, for relator.
Frank B. McCowan, Dist. Atty., Dumas, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an original application for habeas corpus attacking the validity of an order revoking probation and pronouncing sentence.
No reason appears why the question raised was not or could not yet be presented by appeal from said order and sentence.
Whether relator is entitled to relief depends upon facts and findings not brought before us, such as whether the violation of probation occurred during the term thereof and whether the hearing on the State's motion to revoke filed during said term was unduly delayed.
In the absence of a showing that the question raised should not or cannot be presented by appeal, the relief prayed for will be denied.